Scott, Judge,
dissenting. We must suppose the act of March 8d, 1855, entitled “ An act concerning the duties of sheriff and marshal in the county of St. Louis, in relation to the levy and sale of such property under execution or attachment as may be claimed by third persons,” (Sess. Acts, 1855, p. 464,) was intended for some purpose. With the policy or impolicy of the law we have nothing to do. When the will of the legislature is clearly expressed by a constitutional law, we have but to carry that will into execution. The constitution never designed that the judiciary should sit in judgment upon the wisdom or policy of the acts of the legislative department. It is clear from the terms of the act that it had for its object the protection of the officers therein named from the claims of persons asserting a right to goods taken by virtue of legal process. As the law was designed to protect the officers against the claimants of property seized under process, it could never have contemplated, that, whether the officer should be protected or not would be entirely at the discretion of a claimant. We must not suppose that the general assembly, whilst intending to protect an officer against the claim of a person interfering with the execution of the process of the law, provided that whether the officer should be protected or not would depend entirely on the will of the person interfering with him. Under the construction given, if the claimant makes a demand for the property in a way altogether irregular, or does not make it at all, he will have his action against the officer, thus making a law that was intended to protect one against another extend the protection only at the will of him against whose acts the protection was designed.
The action of replevin is not adapted to this 'end. If property may be replevied while in the sheriff’s hands, then such replevy will be a valid return to the writ. Who then is to defend the action of replevin prosecuted against the sheriff? Shall he at his own costs be required to employ counsel and defend the action for the benefit of the plaintiff in the execution ? In some cases the plaintiff may do this; *156in others he will not, and thus, by a hardy act on the part of a bold claimant, the claims of creditors may be defeated. With the construction given the act, it would have been a great deal better if it had never been passed. As to the protection from sale of things enhanced in value to the owner by the preiium affectionis, our law has always afforded a means by which an officer could be enjoined and restrained from the sale of such articles without the aid of a writ of replevin.
In my opinion, if the claimant of property has notice of the seizure of it by the officer, and fails to make his claim to it in the manner pointed out by the act, his recourse against the officer is gone, and he is confined to bring his action against the plaintiff in the execution when he has made himself liable, or to the purchaser of the property at the sale made by the officer; and there is not the least hardship in this, as by complying with the directions of the law the claimant might have had ample security for the property claimed by him. In my opinion, the judgment should be affirmed.